— Motion for reargument granted, and upon reargument, the order entered June 16, 1939, dismissing the appeal from an order entered February 2, 1939, vacated, and the order entered February 2, 1939, unanimously modified by eliminating items 1 to 4, inclusive, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. [See ante, p. 936.] Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.